Citation Nr: 0938442	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right hand 
disability.

2.  Entitlement to service connection for sleep deprivation, 
to include as secondary to a service-connected right hand 
disability.

3.  Entitlement to service connection for a right wrist 
disability (carpal tunnel syndrome), to include as secondary 
to a service-connected right hand disability.

4.  Entitlement to service connection for a right elbow 
disability (degenerative joint disease), to include as 
secondary to a service-connected right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
July 1976 to December 1976, and served on active duty from 
October 1979 to March 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the benefits sought 
on appeal.  In April 2009, this matter was remanded by the 
Board for further development.

In June 2009, the Veteran testified before the Board at a 
hearing held via videoconference from the RO.  At that 
hearing, the Veteran raised new claims of entitlement to 
service connection for a spinal curvature, disabilities of 
the right arm and right shoulder, and a scar of the fourth 
finger, to include as secondary to a service-connected right 
hand disability.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

At the June 2009 hearing, the Veteran indicated that he had 
upcoming VA examinations scheduled for June 18, 2009; June 
26, 2009; and June 29, 2009.  In addition, a review of the VA 
medical records reflects a gap of time in records from August 
2001 to March 2007 and since August 2007.  To aid in 
adjudication, VA medical records dated from August 2001 to 
February 2007 and since August 2007 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from August 2001 to February 
2007 and since August 2007, and any VA 
examination reports dated in June 2009, to 
include June 18, 2009; June 26, 2009; and 
June 29, 2009.

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

